Citation Nr: 1404133	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-15 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of an abdominal injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kalisse Anderson, Associate Counsel 



INTRODUCTION

The Veteran had active military service from July 1966 to July 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The most probative (meaning competent and credible) evidence of record does not support the notion the Veteran sustained an abdominal injury during his service and has consequent disability.


CONCLUSION OF LAW

It is not shown he has residuals of an abdominal injury incurred during his service.  38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

VA's duties to notify and assist a claimant in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran received the required notice in an April 2008 letter, prior to the initial adjudication of his claim in the June 2008 decision at issue, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter apprised him of the type of evidence and information needed to substantiate his claim and of his 

and VA's respective responsibilities in obtaining this necessary supporting evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also must make reasonable efforts to assist him in obtaining evidence necessary to substantiate this claim, unless there is no reasonable possibility this assistance would aid in the substantiation of this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

To this end, his service treatment records (STRs) were obtained and associated with his claims file for consideration, as were all available post-service treatment records and reports he identified as potentially relevant.  He has not identified any other records that need to be obtained prior to the Board deciding his claim.  Therefore, VA's duty to assist him in obtaining pertinent records has been satisfied.

This duty to assist also includes providing him an examination or obtaining a medical opinion when necessary to decide his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that an examination and medical nexus opinion are required in response to a claim of entitlement to service connection when there is:  (1) evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations, occurred that would support incurrence or aggravation; (3) an indication the current disability may be related to the 
in-service event, injury, or disease; but (4) insufficient evidence to decide the case.  The third prong, which requires that the evidence of record "indicate" that the claimed disability or persistent or recurrent symptoms "may be" associated with the established event, injury, or disease in service is a "low threshold".  McLendon, at 83.


The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicate an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

But this is not to say or suggest that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Indeed not, if such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.  Moreover, where the Board makes a finding that lay evidence regarding an 
in-service event or injury is not credible, a examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

For these reasons, the Board has concluded an examination is not needed in this instance to fairly decide this claim.  There is not the required showing or suggestion of relevant injury in service and resultant disability.

The Board therefore is satisfied that all relevant facts have been adequately developed to the fullest extent possible.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence - so both the medical and lay evidence.  The law however requires only that the Board address its reasons or bases for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each and every piece of evidence, certainly not in exhaustive detail.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below therefore focuses on the most salient evidence and what this evidence shows, or fails to, concerning the claim.

Governing Statutes, Regulations, and Case Law

Service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  


Establishing entitlement to service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specific diseases that have been identified as "chronic" in the regulations can be established under specific circumstances by way of presumption.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  These enumerated diseases will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within the initial year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.

Here, though, the evidence does not show and the Veteran does not contend that he has one of these specific "chronic" diseases.  This also, in turn, means he cannot establish the required linkage between his claimed disability and service by showing continuity of symptomatology since his service under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1333, 1338-39 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).


Turning now to the relevant facts and contentions.  The Veteran asserts entitlement to service connection for residuals of an abdominal injury to include scarring on his abdominal wall and adhesions of his liver and colon.  While the Board believes that he does have residuals of an abdominal injury, based on indication of this in the evidence in the file, the most probative of this evidence does not also etiologically link his current disability to his military service - including especially to any trauma, event or other incident during his service.  Specifically, there is nothing in his STRs suggesting his abdomen was injured during a training accident, as he is now alleging, much less that he has chronic disability as a result or consequence.  So he has not established the required correlation between his current disability and his service to warrant the granting of service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  See, too, Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating that, for non-combat Veterans providing non-medical related testimony regarding an event during service (or where the incident, event, injury or disease in question is not claimed to have occurred in combat), Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).


Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following conclusion of his service during which there was no clinical documentation of the claimed disorder).

That said, the Federal Circuit Court has cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In cases involving combat, VA is prohibited from drawing a negative inference from silence in the STRs.  But in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana.

In this circumstance, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, upon review of the Veteran's STRs, it is noted that they are unremarkable regarding any injury to his abdomen or that he was treated in October 1966 for an injury to his chest or abdomen.  He maintains there were many witnesses to his injury in service.  See September 2008 Statement in Support of Claim, on VA Form 21-4138.  But there are no supporting statements (e.g., sworn affidavits, etc.) from these witnesses in the record attesting to the actual occurrence of this claimed injury.



Aside from that, the report of the Veteran's separation examination indicates he presented as normal in all areas upon clinical evaluation, including his abdomen and viscera.  See May 1968 Report of Medical Examination.  Further, on his contemporaneous May 1968 Report of Medical History, which is signed by him personally, there is no notation of any prior abdominal injury during his service.  He was very specific on that report, by checking the yes box for head injuries, back injuries, and appendicitis (pre-service), but he did not also check the yes box for stomach, liver or intestinal trouble.  See May 1968 Report of Medical History.  It stands to reason that, had he in fact been experiencing this type of problem at that time, he would have indicated as much, but he clearly did not.

Additionally, he completed a second Report of Medical History for re-enlistment purposes and again did not check the yes box or make any notations regarding stomach, liver, or intestinal problems.  See May 1970 Report of Medical History.  Lastly, the re-enlistment Report of Medical Examination listed him as being normal in all areas upon clinical evaluation, including his abdomen and viscera.  See May 1970 Report of Medical Examination.

Those findings and denials, far more contemporaneous to his time in service, have a lot of probative weight because those declarations were made at a time when he had no incentive to fabricate information for personal gain - financial or otherwise.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).

In support of his claim, he submitted his social security disability benefit application, which listed one of his impairments as hiatal hernia; however, there is no discussion throughout these documents as to the cause of the hiatal hernia and particularly insofar as whether it is related or attributable to his service or dates back to his service.  See July 1997 Social Security Administration (SSA) Reconsideration Application.

There is a diagnosis in August 1997, however, stating that his hiatal hernia was then currently asymptomatic and not expected to interfere with physical activity in any event.  See August 1997 Office of Disability Office of Medical Evaluation Internal Medicine Form.  There is a treatment note from March 1995 showing he was admitted to the hospital with abdominal pain and chest pain.  The attending physician noted the Veteran believed his symptoms were "secondary to indigestion, but were worse than usual....  Of note, is that the patient does own a flooring company and does heavy lifting.  He also has been lifting weights lately.  Both of which may have precipitated esophageal reflux symptoms."  See March 1995 Clara Mass Medical Center Treatment Note.  So there was attribution of his impairment to something totally unrelated to his military service.

In June 2007, the Veteran underwent surgery to remove his gallbladder.  It was at that time that the surgeon found extensive adhesions or scar tissue involving the right side of the abdomen of the colon to the abdominal wall and extensive adhesions of the liver.  The surgeon notes that "[i]t is not clear why these adhesions were there but the patient relates a history of having trauma to the abdomen which could be an explainable event that would explain the extensiveness of the adhesions."  See January 2008 Statement in Support of Claim from Dr. Terrence Doan.  In March 2012, Dr. Doan revises his previous statement by adding the following sentence, "[i]t is as least as likely as not that this injury was caused by blunt force trauma to [the Veteran's] abdomen."  See March 2012 Statement in Support of Claim from Dr. Terrence Doan.  But while Dr. Doan suggest prior trauma as a likely cause of the eventual adhesions, which is a medical determination that he obviously is competent to make, he does not indicate the prior trauma is the injury the Veteran claims to have occurred during his military service, as opposed to, for example, at any other possible time or point during his lifetime.  Also, whether the injury occurred in service as alleged is a factual, not medical, determination, so conversely something that VA adjudicators decide.


The Board acknowledges that the Veteran himself has claimed that he suffered an abdominal injury in service that led to his extensive adhesions or scar tissue along his abdominal wall, colon and liver.  However, he has not submitted any evidence supporting the occurrence of this in-service incident or injury, and there is no evidence in his STRs regarding any incident or injury involving his abdomen.  He stated, "the blunt force trauma to my abdomen and chest area caused by the fall is causing me a great deal of pain now and has for years."  See February 2008 Statement from him.  But there are no complaints in his post-service records specifically mentioning pain in his abdomen related to his purported fall in service.  There is a treatment note from March 1995, wherein the examiner instead attributes the pain in the Veteran's abdomen to heavy lifting both from his occupation as a floor installer and lifting weights at the gym.  There is no current medical evidence supporting the Veteran's contention that he still has pain in his abdomen.  Dr. Doan notes that the Veteran tolerated the procedure well and there are no follow-up complaints regarding pain in the abdomen on record.  See June 2007 Operative Report Murphy Medical Center.  The Veteran also submitted a letter from Dr. R. James Mock, stating that the Veteran has "difficulties with gas, bloating, diarrhea and upset stomach.  These symptoms may be related to his history of adhesions.  Intra-abdominal adhesions may be related to a history of abdominal trauma.  See April 2008 Statement from Dr. R. James Mock.  This statement from Dr. Mock is informative, but highly speculative and he does not etiologically link the Veteran's current symptoms to any injury that necessarily occurred during the Veteran's military service.

The Veteran is competent to report (1) symptoms readily observable to a layperson, e.g., pain in his abdomen; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  But, as concerning the specific condition at issue, its diagnosis and etiology is beyond his lay competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that lay evidence is sometimes competent when the condition is simple, such as a broken leg, but other times not, such as to diagnose cancer).  Consequently, his mere lay assertions of etiology cannot constitute the type of evidence needed to support a grant of service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As already explained, competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, separated shoulder, tinnitus (ringing in the ears), pes planus (flat feet), they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of an injury to the abdomen.  In this circumstance the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for residuals of an abdominal injury is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


